Citation Nr: 0100180	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  97-08 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death for the purpose of establishing entitlement 
to service-connected burial benefits.  




ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from September 1967 to August 
1969.  He died on April [redacted], 1996.  The appellant is his 
sister.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1996 rating decision by the RO.  

The only benefit claimed by the appellant is that of 
increased burial benefits.  


FINDINGS OF FACT

1.  The veteran died in April 1996; the death certificate 
identified the immediate cause of death as being that of 
chronic alcoholism.  Atherosclerotic heart disease was listed 
as a significant condition contributing to the veteran's 
death, but not resulting in the underlying cause.  

2.  Service connection was in effect during the veteran's 
lifetime for post-traumatic stress disorder (PTSD), rated as 
100 percent disabling at the time of death.  

3.  The record contains medical evidence showing that the 
veteran as likely as not used alcohol to relieve or alleviate 
the symptoms due to the service-connected PTSD.  

4.  The appellant is the sister of the veteran who had only 
one marriage (from July 1970 to December 1973) that ended in 
divorce and had no children.  



CONCLUSION OF LAW

Service connection for the cause of the veteran's death 
secondary to the service-connected PTSD for the purpose of 
establishing entitlement to service-connected burial benefits 
is warranted.  38 U.S.C.A. §§ 1110, 5107(b), 7104, 2302, 2307 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 3.310, 
3.1600 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

If a veteran dies as a result of a service-connected 
disability or disabilities, an amount not to exceed the 
amount specified in 38 U.S.C.A. § 2307 may be paid toward the 
veteran's funeral and burial expenses including the cost of 
transporting the body to the place of burial.  38 C.F.R. § 
3.1600(a).  

If a veteran's death is not service-connected, an amount not 
to exceed the amount specified in 38 U.S.C.A. § 2302 may be 
paid toward the veteran's funeral and burial expenses 
including the cost of transporting the body to the place of 
burial.  38 C.F.R. § 3.1600(b).  

The appellant asserts that the veteran's chronic alcohol 
abuse was caused by his PTSD and that, inasmuch as the 
veteran's death was caused by his chronic alcoholism, 
increased VA burial benefits are warranted.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Furthermore, VA may award burial benefits to a veteran's 
survivors based on the veteran's death from a substance abuse 
disability secondarily service connected under 38 C.F.R. 
§ 3.310(a).  See VAOPGCPREC 2-98 (February 10, 1998); Barela 
v. West, 11 Vet. App. 280 (1998).

It is not contended that the veteran's chronic alcoholism was 
incurred or aggravated during his military service.  Rather, 
it is argued that it was proximately due to or the result of 
his service-connected PTSD.  

The medical evidence here shows that the veteran sought 
repeated treatment for his alcoholism and PTSD.  The record 
is replete with instances of the veteran reporting to VA 
hospitals in an intoxicated state requesting treatment. 

December 1991 and April 1992 VA hospital summary reports show 
that the veteran was admitted for alcohol detoxification and 
alcohol rehabilitation.  The Axis I diagnosis was that of 
alcohol dependence and question of PTSD.  

In a September 1992 VA medical report, the veteran indicated 
that he was a heavy alcohol user and that he had been 
hospitalized for detoxification many times.  

A May to June 1993 VA hospital discharge summary listed the 
diagnoses under Axis I as those of PTSD, chronic and history 
of mixed substance abuse (primarily alcohol), in remission.  

In an August 1993 private medical record, Bruno Franek, M.D., 
diagnosed PTSD; major depression; panic disorder with 
agoraphobia; alcohol dependence, episodic, in full recovery; 
and polysubstance dependence, in full remission.  

A May 1994 VA hospital discharge summary included diagnoses 
of PTSD and alcohol abuse, in full remission for over two 
years.  Outpatient PTSD treatment records mentioned the 
veteran's well-documented alcohol abuse.  

A June 1995 VA hospital discharge summary included diagnoses 
of PTSD and dysthymia, secondary to PTSD.  The veteran was 
also diagnosed as having chronic, active hepatitis C and 
chronic episodic low back pain with episodic left sciatica.  

Finally, a September 1995 VA psychiatric examination included 
diagnoses of PTSD, in remission; depression disorder, 
recurrent, mild to moderate; alcohol abuse disorder in full 
recovery; and parasomnia, NOS, in remission.  

The evidence of record does not contain a medical opinion 
indicating that the veteran's chronic alcoholism was a direct 
result of the PTSD; however, the medical evidence does 
strongly suggest that the veteran drank to relieve his PTSD 
symptoms.  As such, the Board finds that the veteran's 
alcohol dependence as likely as not was the result of the 
service-connected PTSD.  

The Board finds that the evidence of record supports the 
appellant's assertions that the veteran's alcoholism was the 
result of the service-connected PTSD.  Thus, based on review 
of the evidentiary record in its entirety, the Board 
concludes that service connection for the cause of the 
veteran's death for the purpose of establishing entitlement 
to service-connected burial benefits is warranted in this 
case.  

There also has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

The Board notes in this regard that, inasmuch as the Board 
has granted the full benefit sought on appeal, any change in 
the law brought about by the Veterans Claims Assistance Act 
of 2000 would have no effect on the appeal.


ORDER

Service connection for the cause of the veteran's death as 
secondary to the service-connected PTSD for the purpose of 
establishing entitlement to service-connected burial benefits 
is granted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

